Citation Nr: 1222631	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-09 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Whether a timely notice of disagreement was filed with respect to a June 2005 decision that denied entitlement to waiver of recovery of an overpayment of VA compensation benefits, created based on a period of fugitive felon status dated from November 17, 2003 to April 7, 2004, in the calculated amount of $11,018.94.

(The issue of whether a decision to bill the Veteran for VA healthcare services during the period from November 17, 2003 to April 7, 2004 was proper is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from August 1965 to December 1965 and from December 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2006 decision issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The Veteran resides within the jurisdiction of the Regional Office (RO) in Louisville, Kentucky, which certified the case for appellate review.  

In September 2010, the Board remanded the claims on appeal to schedule the Veteran for a requested hearing.  In an October 2010 letter, the RO notified the Veteran that his hearing was scheduled in November 2010.  The Veteran requested rescheduling of that hearing. In a November 2010 letter, the RO notified the Veteran that his hearing was scheduled in December 2010.  In December 2010, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).  As such, there are no outstanding hearing requests of record.  

The Board notes that, in July 2006, an overpayment of disability compensation benefit payments was created when the RO reduced the Veteran's benefits based on a period of incarceration beginning on November 14, 2005.  In October 2008, the RO advised the Veteran that his benefits had previously, incorrectly, been reduced effective January 14, 2006 and that, because he was incarcerated beginning on December 20, 2005, his benefits were being reduced effective February 19, 2006.  While the RO advised the Veteran that the effective date that he was being paid at the reduced rate was being changed, he was not advised of a change in the amount of his overpayment, nor was he informed that the overpayment created based on a reduction of his disability compensation benefits prior to February 19, 2006 was not properly created.  




The Board remanded this case to the RO in June 2011.  On remand, the RO was instructed to act on the Veteran's September 2006 notice of disagreement, which challenged the validity of the debt, both its creation and its amount.  The RO conducted and paid-and-due audit and determined that the overpayment of disability benefits, effective February 19, 2006 was properly calculated and valid.  It furnished the Veteran and his representative a statement of the case in October 2011.  The Veteran has not responded with a timely substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, the issue as to the accurate calculation of the debt, due to a period of incarceration beginning in 2005 is not before the Board.  


FINDINGS OF FACT

1.  In a decision, dated in June 2005, the RO's Committee on Waivers and Compromises denied the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the amount of $11,018.94, and on June 23, 2005, the Veteran was issued notification of the adverse decision.  

2.  A notice of disagreement to initiate an appeal of the RO's decision of June 2005 was not filed within one year of the notification of the adverse decision.  


CONCLUSION OF LAW

A timely notice of disagreement has not been filed with the decision of June 2005 by the RO's Committee on Waivers and Compromises, which denied the veteran's request for waiver of recovery of an overpayment of compensation benefits, in the calculated amount of $11,018.94.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  These provisions do not apply in the case or requests for waiver of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

II.  Factual Background.

By a rating action in December 1990, service connection was granted service connection for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; service connection for shell fragment wound, left calf, evaluated as 10 percent disabling, and service connection for shell fragment wound of the right shoulder, evaluated as 0 percent disabling.  The Veteran was assigned a combined rating of 40 percent, effective October 13, 1989.  

By a rating action in January 1999, the Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective August 4, 1997.  

In February 1999, the Veteran notified the RO that he had been incarcerated from November 1991 through May 27, 1997.  By letter dated March 23, 1999, the Veteran was informed of the change in his disability compensation award.  

Enclosed with the letter was VA Form 21-8764, which explained to the Veteran the factors affecting his benefits, including his responsibility to "immediately" notify VA in writing of any change of address and that benefits would be reduced upon incarceration in a penal institution in excess of 60 days for conviction of a felony.  


In September 2003, as a result of a VA and Social Security Administration (SSA) Prisoner computer match program, it was learned that the Veteran had been incarcerated in an Orange County jail beginning on April 25, 2003.  In a report of contact (VA Form 119), dated March 11, 2004, the Orange County Corrections confirmed that the Veteran was incarcerated for a felony on April 25, 2003.  

Received in November 2004 was an FFP-3 VA Investigative Summary Form, from the VA Office of Inspector General, Fugitive Felon Program, indicating that a warrant was issued against the Veteran on November 17, 2003.  The Form also noted that the Veteran was arrested on April 7, 2004 and detained at the Whitley detention center in London, Kentucky.  The form noted that the information was being developed to identify fugitive felons receiving specific VA benefits in violation of Public Law 107-103. 

On November 4, 2004, the RO informed the Veteran he had been deemed a "fugitive felon" under Section 505 of Public Law 107-103 and that he was not eligible for compensations benefits during that period.  See Pub. L. No. 107-103, 115 Stat. 976, 995 (codified as amended at 38 U.S.C.A. § 5313B (West 2002)).  The RO informed the Veteran of its proposal to reduce his benefits effective in November 2003, due to information indicating that he was incarcerated.  

In January 2005, the Veteran submitted a bond document showing that he appeared before a court on April 12, 2004; he was released on bond.  Subsequently, in February 2005, the RO informed the Veteran that it had terminated benefits from November 17, 2003 to April 7, 2004.  

In a letter from the Debt Management Center, dated in March 2005, the Veteran was informed that his compensation and pension benefits had changed; as a result, he had been paid $11,018.90 more than he was entitled to.  



In a statement in support of claim (VA Form 21-4138), dated in May 2005, the Veteran requested a waiver of recovery of the overpayment of VA disability compensation.  Submitted in support of his claim was a Financial Status Report (VA Form 5655).  

In a decision in June 2005, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of disability compensation in the total amount of $11,018.94, on the basis that recovery would not be against equity and good conscience.  The Committee on Waivers stated that the overpayment was created as a result of a retroactive reduction of disability compensation from a total rate to the rate of 10 percent, effective July [redacted], 1994, due to the Veteran's incarceration on a felony conviction.  The Veteran was furnished a copy of the Committee's decision.  

Thereafter, in a report of contact (VA Form 119), dated March 10, 2006, the Veteran's spouse informed the RO that the Veteran had been incarcerated at one of the state prisons in LaGrange, Kentucky since December 21, 2005.  In another VA Form 119, dated in March 2006, the RO was notified that the Veteran was incarcerated for a felony offense on November 14, 2005.  

By letter dated in March 2006, the RO proposed reducing the Veteran's disability compensation benefits to $112.00, effective January 14, 2006.  In July 2006, the Veteran was notified that his disability compensation benefits had been reduced to $112.00, effective January 14, 2006.  This resulted in an overpayment of $15,865.07.  He was informed that VA regulations require that compensation benefits be reduced to the 10 percent rate effective the 61st day of his incarceration following a felony conviction.  He was asked to submit evidence to show that the proposed action should not be taken, and he was made aware that if he continued to accept payments at the present rate and it was determined that the proposed adjustment must be made, then he would have to repay all or part of the benefits he had received during this period.  He was also informed that he could minimize this potential overpayment by asking that his payments be reduced while his case was in review.  

By letter dated July 28, 2006, the DMC informed the Veteran that the amount of his existing debt had increased by $15, 865.07; thus, the balance of his debt was now $24,106.01.  He was advised he could request a waiver of overpayment within 180 days of this notice.  

His request for a waiver was denied by the Committee on Waivers (COW) at the RO in June 2005.  Thereafter, the RO was notified that the Veteran was incarcerated for a felony offense on November 14, 2005.  In March 2006, the RO proposed reducing the Veteran's disability compensation benefits to $112.00, effective January 14, 2006.  In July 2006, the Veteran was notified that his disability compensation benefits had been reduced to $112.00, effective January 14, 2006.  This resulted in an overpayment of $15,865.07, of which the Veteran was notified by the DMC on July 28, 2006.  The DMC informed the Veteran that the balance of his debt was $24,106.01.  In September 2006, the Veteran filed a NOD with the July 28, 2006 decision and requested a waiver of this overpayment.  His claim for a waiver was denied by the COWC in December 2006.  

Received in February 2007 was the result of a VA and Social Security Administration (SSA) Prisoner computer match, dated in May 2006, indicating that the Veteran had been incarcerated in a state prison beginning December 20, 2005.  

By letter dated in October 2008, the Veteran was notified that his award had been retroactively adjusted to pay him at the 10 percent rate during his incarceration.  It was noted that the adjustment had previously been made effective January 14, 2006; however, a review of the records reflect that he was actually convicted of a felony offense on December 15, 2005 and began his incarceration on December 20, 2005; therefore, the 61st day following his confinement was February 19, 2006.  As such, that should be the effective date that he began receiving benefits at the 10 percent rating.  



II.  Legal Analysis.

An appeal to the Board consists of a timely filed notice of disagreement to the determination by the RO and, after a statement of the case is issued, timely submission of a substantive appeal.  The claimant has one year from the date of notification of the RO decision to file a notice of disagreement to initiate the appeal process. If the RO decision is not timely appealed, it becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  

The record clearly shows that the Veteran was issued notice, by letter dated June 23, 2005, of the RO's decision denying his request for waiver of recovery of an overpayment of disability compensation benefits, in the calculated amount of $11,018.94.  In the year following the Jun 2005 notice, the Veteran submitted several documents to the RO.  The Board has carefully reviewed the record, but finds no indication of record, nor does the Veteran contend, that either he or any representative submitted any written statement within the appellate period which could be interpreted as a notice of disagreement with the June 2005 Committee decision.  

The Board has considered the Veteran's various communications with VA, received beginning in September 2006, which pertains to waiver requests in response to a letter from DMC dated July 28, 2006.  Because these communications were received well after the expiration of the appeal period, however, they may not be considered a timely notice of disagreement with the June 2005 decision.  

In addition, there is no indication of record, nor has the veteran contended, that he had good cause for failing to request an extension or submit a notice of disagreement in a timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension of time in which to file a substantive appeal could not be granted unless a request for extension was made in accordance with section 20.303).  


Based on the facts set forth above, the Board finds that the Veteran did not submit a timely notice of disagreement with the June 2005 decision denying a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,018.94; thus, the Board does not have jurisdiction over the noted issue stemming from that decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal).  

The Board is bound by the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  Applying the applicable criteria to the facts in this case, it is clear that the veteran did not submit a timely notice of disagreement with the June 2005 decision denying his request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,018.94.  

In sum, the Board concludes that the Veteran's notice of disagreement with respect to the June 2005 COWC decision, which denied his request for a waiver of overpayment of disability compensation benefits, in the calculated amount of $11,018.94, was not timely filed.  As the preponderance of the evidence is against finding that the notice of disagreement was timely filed, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57(1990).  

As a final note, the Board points out that the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) do not apply to this appeal as the law as mandated by statute is dispositive of the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143(2001).   The VCAA essentially clarifies VA's duty to notify claimants of any information that is necessary to substantiate a claim for benefits and codifies V A's duty to assist.  Because the facts of this case are not in dispute and this case involves pure statutory interpretation, the VCAA is inapplicable and need not be further discussed.  See Mayfield v. Nicholson, 19 Vet. App. 103(2006).   



ORDER

A timely notice of disagreement was not filed with the decision of June 2005 by the RO, denying the Veteran's request for waiver of recovery of an overpayment of disability compensation benefits, in the amount of $11,018.94, and the appeal is dismissed.  


______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


